Citation Nr: 0031008	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for forgetfulness and 
memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for attention deficit, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, with additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's sleep disorder is a symptom of depression and is 
not related to her period of active service.

2.  The veteran's forgetfulness and memory loss have not been 
attributed to a known clinical diagnosis, have exhibited 
objective manifestations, and have manifested to a 
compensable degree.

3.  The veteran's attention deficit has not been attributed 
to a known clinical diagnosis, has exhibited objective 
manifestations, and has manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Forgetfulness and memory loss, as due to an undiagnosed 
illness, may be presumed to have been incurred in active 
service.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).

3.  Attention deficit, as due to an undiagnosed illness, may 
be presumed to have been incurred in active service.  38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she incurred several disabilities as 
a result of her active service in the Persian Gulf War.  A 
veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Finally, pursuant to 38 U.S.C.A. § 1117 (West 1991) and 38 
C.F.R. § 3.317 (2000), service connection may be established 
for chronic disability resulting from undiagnosed illness 
which cannot be attributed to any known clinical diagnosis 
and which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
war, or to a degree of 10 percent or more not later than 
December 31, 2001.  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(3) (2000).

The veteran must present evidence of objective indications, 
other than her own statements and testimony, of chronic 
disability.  VAOPCGPREC 4-99 (May 1999).  Objective 
indications include both objective evidence perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2) (2000).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for her symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).

Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include skin, 
headache, joint pain and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b) (2000).  It should also be emphasized 
that entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2000).  Service 
connection may not be presumptively established under 38 
U.S.C. § 1117(a) (West 1991) "for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined."  VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 
Fed. Reg. 56703 (1998).

The VA General Counsel has held in a precedential opinion 
that a plausible claim for compensation under 38 U.S.C. 
§ 1117(a) (West 1991) and 38 C.F.R. § 3.317 (2000) for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

As a preliminary matter, the Board observes that, during the 
course of this appeal, the laws pertaining to well-grounded 
claims were eliminated and new provisions enacted which 
require VA to provide the veteran with assistance in 
developing her claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that the RO complied with the 
requirements of the revised law, that all evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained, and that all relevant facts have been properly 
developed.  Specifically, the RO obtained all pertinent VA 
treatment records, considered relevant private records, 
afforded the veteran a VA examination, and informed her of 
the evidence necessary to support her claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

In the present case, the veteran claims that she incurred a 
sleep disorder, attention deficit, forgetfulness and memory 
loss due to her active service in the Persian Gulf.  The 
veteran's service medical records include no findings, 
complaints, or diagnoses related to the claimed conditions.  
In an April 1991 demobilization medical evaluation and 
redeployment examination, the veteran reported no trouble 
sleeping and no loss of memory.  The examination made no 
objective findings.  Likewise, a February 1994 VA examination 
made no relevant findings.

VA outpatient records dated in March 1994 show that the 
veteran reported that she had not slept well at night for 
years.  She was under stress as director of a nursing home 
and, after working night shift for years, began to work day 
shift for the past two years.  During a mental health 
consultation performed in May 1994, the veteran reported that 
she had left her job and the Army Reserves because she was 
overwhelmed by the pressure.  She also stated that her fiancé 
and her mother died when she was in Saudi Arabia and shortly 
thereafter.  She was diagnosed with obsessive compulsive 
disorder but refused medication.

In July and August 1994, the veteran complained of problems 
remembering, insomnia, impaired concentration, and a short 
attention span since returning from the Persian Gulf War.  
She reported that she lost things and forgot appointments.  
Provisional diagnoses were rule out organic mental disorder 
and dysthymia.  An attention and recall test at the time 
disclosed normal results.  During the Persian Gulf registry 
examination performed in July 1994, the veteran reported that 
she did not remember as well as she did before service in the 
Persian Gulf and that she had a short attention span, and 
difficulty handling stress and solving problems.

At a mental health consultation the following month, the 
veteran reported that her life became more stressful several 
months ago because of her job and children and the deaths of 
her mother and fiancé.  She complained of mild depression, 
problems sleeping, difficulty with concentration, and 
forgetting and misplacing items for the past three years.  
Objectively, she was alert and oriented, with coherent speech 
and thought.  Some memory and concentration problems were 
exhibited during testing exercises.  The veteran was 
diagnosed with dysthymia and rule out organic mental 
disorder.

In September 1995, a psychodiagnostic and neuropsychologic 
evaluation was performed at the University of Texas.  It was 
observed that the veteran demonstrated no apparent motor 
abnormality, and she worked persistently and did not fatigue.  
She comprehended well and used language effectively but 
gestured when she could not think of words as quickly as she 
wanted.  She was alert and oriented, with logical and goal 
directed thought.  She was evaluated with mild apparent 
impairment of attention and concentration.  It was noted that 
she responded prematurely and required repetition.  On the 
Wechsler Memory Scale Revised she achieved an 
attention/concentration index well below expectation based on 
intellectual functioning.  Cognitive ability showed mild 
apparent impairment but memory showed no obvious impairment.

A Minnesota Multiphasic Personality Inventory was consistent 
with clinically significant psychiatric symptomatology.  
Depression with chronic pain, disturbed sleep, and 
worrisomeness was indicated.  The impression was mild 
apparent impairment of mentation manifested by the inability 
to focus and maintain attention and mild inability to 
conceptualize abstract principles to solve novel cognitive 
problems.  A comprehensive psychiatry evaluation was 
recommended for possible treatment of depressive 
symptomatology.

The veteran was seen in the VA psychiatry clinic in September 
1996 with complaints of decreased energy, concentration, and 
interest, and occasional difficulties falling asleep.  Her 
mood was observed to be mildly depressed and she met the 
criteria for major depressive disorder.  A March 1997 letter 
from the veteran's sister stated that the veteran had memory 
problems and had difficulty concentrating since returning 
from the Persian Gulf.  She was also emotional, lacked 
motivation, and had changed jobs several times.

During a VA examination in October 1997, the veteran reported 
that, in 1991 and 1992, she forgot things and her attention 
was not good.  She was under a lot of stress at that time 
because of the deaths of her mother and fiancé.  She also 
experienced wakefulness and depression.  In 1993, she still 
could not remember although things were going well.  She 
continued to forget some things at present.  She also had had 
intermittent wakefulness and difficulty concentrating at 
work.  She was diagnosed with sleep disorder, secondary to 
depressive disorder; memory loss, undiagnosed illness; 
attention deficit, cause unknown; and depressive disorder not 
otherwise specified.  An MRI of the brain the following month 
noted minimal small vessel ischemic changes in the deep white 
matter and an electrocardiogram was normal.

During a separate VA psychiatric examination in October 1997, 
the veteran stated that, since returning from the Persian 
Gulf, she had problems concentrating, and constantly forgot 
appointments, tasks at work, and where she placed objects.  
She also had more difficulty handling stress and had problems 
finding the appropriate words when conversing with others.  
She had sleep disturbance and periods of decreased energy and 
interest.  She resigned her job as director of a nursing home 
because she could not handle the pressure.  Mental status 
examination found some decreased spontaneity of speech and 
latency between question and answer.  The veteran appeared to 
have difficulty finding words.  Her mood was euthymic and her 
affect had decreased range and intensity.  Thoughts were 
coherent but concentration and memory were mildly impaired.  
She was diagnosed with depressive disorder not otherwise 
specified and cognitive disorder not otherwise specified.  
During a social and industrial survey, the veteran reported 
essentially the same symptomatology and reported many job 
changes throughout her career of being a nurse.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a sleep disorder on either a direct or 
presumptive service connection basis.  The evidence shows 
that the veteran did not complain of sleeplessness until a 
few years following active service.  When she did complain of 
a sleep disorder, she related a history of stress due to her 
occupation and to the deaths of loved ones.  Notably, all 
examiners have attributed the sleep disturbance to a 
diagnosis of depression.  As the record contains no competent 
medical evidence relating the diagnosis of depression to the 
veteran's period of active service, her claim must be denied 
on a direct service connection basis.  Likewise, service 
connection may not be established for chronic disability 
resulting from an undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317 (2000) because the veteran's sleep disorder has been 
attributed to a known clinical diagnosis.

Nevertheless, the Board finds that the veteran is entitled to 
service connection for forgetfulness, memory loss, and 
attention deficit as due to an undiagnosed illness.  See 38 
U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 4-99.  These 
disorders have not been attributed to a known clinical 
diagnosis.  Rather, the record only contains diagnoses of 
rule out organic disorder, and unspecified cognitive 
disorder.  The VA examination specifically assessed the 
veteran with memory loss, undiagnosed illness, and attention 
deficit, cause unknown.  In short, no examining physician has 
identified the etiology of the veteran's memory and attention 
impairments or attributed them to a known clinical diagnosis.

In addition, the veteran's disorders have apparently 
manifested to a compensable degree within the statutory time 
period and have clearly persisted for a period of more than 
six months.  See 38 C.F.R. § 3.317(a)(3) (2000).  The veteran 
has presented evidence, both lay and medical, of objective 
indications of chronic disability and has sought medical 
treatment for her symptoms.  See 38 C.F.R. § 3.317(a)(2) 
(2000).  Clinical testing performed at the VA and at the 
University of Texas has documented objective indications of 
memory and attention disorders.  A statement from the 
veteran's sister has also verified the presence of her 
disabilities and the veteran herself has sought treatment 
since 1994.  Accordingly, granting the veteran all benefit of 
the doubt, the Board finds that service connection for 
forgetfulness, memory loss, and attention deficit, as due to 
an undiagnosed illness, is warranted.


ORDER

Service connection for a sleep disorder is denied.

Service connection for forgetfulness and memory loss, as due 
to an undiagnosed illness, is granted.

Service connection for attention deficit, as due to an 
undiagnosed illness, is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals


 
- 8 -


- 1 -


